Upon consideration of the application of appellants to appoint an administrator pendente lite to take charge of the property involved in the suit in which this appeal is pending to be held under the order of this Court pending the determination of this appeal, so as to divest the Trustee of the management and control of same pendente lite, and it appearing that a proper notice of appeal has been filed in this cause giving this Court jurisdiction of said cause, and that a complete transcript of the record showing all the proceedings taken in this cause in the Court below has been filed in this Court, it is thereupon ordered:
(1) That pending the further consideration and determination of appellants' said application that the appellee, First National Bank  Trust Company in Orlando, a national banking corporation, individually and as Executor and as Trustee under the alleged Will of W. L. Story, Sr., deceased, its agents, servants and employees, be enjoined and restrained from making any disbursements of moneys for executor's fees or attorney's fees under the Will of W. L. Story, Sr., deceased.
(2) That appellee show cause before this Court on or before the 7th day of September, 1931, why an order should not be made in this cause by the Appellate Court appointing an administrator pendente lite to take charge of, manage and control the properties involved in this suit to the exclusion of the trustee and executor named in the will of W. L. Story, Sr., deceased, as moved by appellants. *Page 399 
(3) That the injunctive order made in paragraph 1 hereof shall be effective for a period of ten days hereafter only, unless on or before the expiration of said ten days the appellants, or some one of them, shall make and file in this Court a good and sufficient bond in the sum of One Thousand and no/100 ____________ Dollars payable to appellee, conditioned to pay all costs and damages which appellee may have sustained in consequence of said injunctive order, if the same shall be hereafter dissolved, said bond to be approved by the Clerk of this Court, in which event said injunctive order shall continue in full force and effect until further order or decree of this Court.